Citation Nr: 1412972	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-47 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to March 1988 and then had various periods of additional service with the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2013 travel Board hearing. A transcript of the hearing is of record. 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in her December 2013 Board hearing that she sprained her right ankle on April 18, 2004 while on Army Reserve duty.  She reported that at the time of the injury she was treated at Presbyterian Hospital.  The record contains some records indicating treatment at Presbyterian Hospital, but no records describing the actual injury or treatment.  These records are highly probative to the Veteran's claim and should be obtained if possible.  The Veteran also provided testimony of post injury private medical treatment for her right ankle at Triangle Orthopedics.  Such records are not in the claims file and have not been requested.  These records should be obtained.

The record contains an Army Reserve document indicating a right foot sprain injury on April 18, 2004 and indicating that the Veteran's injury was in the line of duty.  The remainder of the Veteran's service personnel records are not in the file and should be obtained.

Although the record does not contain any medical records subsequent to the April 18, 2004 injury, the Veteran has provided credible testimony of continuing right ankle disability.  Consequently, the Board finds that the Veteran should be provided a VA medical examination of the right ankle.  38 C.F.R. § 3.159(c).

The most recent service treatment records (STRs) contained in the claims file are dated in October 1997.  Subsequent STRs should be obtained if possible.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran authorization forms to fill out so that the records of medical treatment for her right ankle, including at Presbyterian Hospital and Triangle Orthopedics, may be requested.  If any such records cannot be obtained, the Veteran should be notified and accorded the opportunity to furnish such records directly to VA.

2.  Obtain the Veteran's service personnel records from her periods of Army Reserve duty.

3.  Verify the dates of the Veteran's periods of reserve duty during April 2004.

4.  Request all additional Army Reserves service treatment records which are not currently in the Veteran's claims file.

5.  When the above actions have been accomplished to the extent possible, provide the Veteran a VA medical examination of the right ankle to determine the nature and etiology of any right ankle disability present.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should opine whether it is at least as likely as not (50 percent probability or more) the Veteran has any current right ankle disability residual of an April 18, 2004 injury, or any other event, disease or injury of service origin.  Reasons and bases for all opinions provided should be presented.

6.  When the above actions have been completed, readjudicate the issue on appeal.  If the appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

